Beck, Ch. J.
*431i. sheiufjt: direct route, *430— The case was submitted to the District Court *431upon an agreed statement of facts, wherein it is shown that plaintiff conveyed the prisoners to the penitentiary at Anamosa by railroad, the distance being sixty-four miles, and that there was a public highway between Anamosa and Tipton which “is the usual line of travel” for those using vehicles drawn by horses, the distance being thirty-five miles. It is shown in the statement of facts that there is no public conveyance between Tipton and Anamosa. The sheriff is allowed by law “for conveying each convict to the penitentiary, and as full compensation therefor, sixteen cents for each mile traveled, to be computed from the county seat where the conviction took place by the most direct route of travel, the same to be paid out of the county treasury.” Code, § 3788. The statute provides for mileage to be computed by “the most direct route of travel.” The expression “route of travel” means the way or road traveled. A way or route not traveled is not within the meaning of the term. A traveled route is the way traveled by persons pursuing a journey between given points. The “old ‘divide’ road” between Keokuk and Des Moines would not now be regarded as the traveled route between these cities. Bailroads now connect those cities, and are the routes of travel between them. Travelers now estimate distance rather by time of travel than by miles. The route by which they will most speedily perform the journey is considered the most direct. In the case before us the record shows that the distance by rail between Tipton and Anamosa is sixty-four miles; and by the highway it is thirty-five. No public conveyance runs by the highway. Those who travel between these towns by public conveyance must take the railway. It is to be regarded, therefore, as “the most direct route of travel.”
Another thought is worthy of expression. Not only is travel by railroad the most speedy, but for the plaintiff, in conveying prisoners to the penitentiary, it is the safest. There is not the danger of escape and rescue when upon a railroad car that there would be in traveling upon a highway. The *432prudent discharge of his duty and the public interest required the plaintiff to convey the prisoners by railroad. The law in requiring this will provide for compensation accordingly. It is our opinion that the judgment of the District Court ought to be
Reversed.